   Case: 1:19-cv-00134-MWM Doc #: 56 Filed: 09/11/20 Page: 1 of 6 PAGEID #: 294




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION - CINCINNATI

BRANDON HEATH, et al.,                                     :     Case No. 1:19-cv-134
                                                           :
                          Plaintiffs,                      :     Judge Matthew W. McFarland
                                                           :
                 v.                                        :
                                                           :
HIGHLIFT EQUIPMENT, LTD., et al.,                          :
                                                           :
                          Defendants.                      :
_____________________________________________________________________________________________________________________

   ORDER GRANTING MOTION TO AMEND COMPLAINT (Doc. 41) AND
DENYING AS MOOT MOTION FOR JUDGMENT ON THE PLEADINGS (Doc. 45)
_____________________________________________________________________________________________________________________


        This case is before the Court on Defendant/Third-Party Plaintiff Highlift

Equipment, Ltd.’s motion for leave to file a first amended third-party complaint. (Doc.

41, “Motion to Amend.”) Third-Party Defendant Harland Drumm Enterprises, Inc.,

filed a response in opposition (Doc. 42), to which Highlift filed a reply (Doc. 43), making

this matter ripe for the Court’s review.

                                              BACKGROUND

        In August 2018, Plaintiffs Brandon Health and Jason Merkhofer were employed

by Drumm to repair and clean railroad tanker cars at Drumm’s facility in Cincinnati,

Ohio. Plaintiffs were operating a lift, which Drumm had rented from Highlift, to raise

themselves to the top of the tankers. While the two were on top of a tanker, a fire broke

out. Plaintiffs first attempted to escape by lowering the lift. But, according to the

Plaintiffs, the lift would not move. The two were eventually forced to jump from the

top of the tanker, some 30-40 feet, and sustained serious injuries.
    Case: 1:19-cv-00134-MWM Doc #: 56 Filed: 09/11/20 Page: 2 of 6 PAGEID #: 295




       In February 2019, Plaintiffs and their wives filed this lawsuit against Highlift (the

supplier of the lift), JLG Industries Inc. (manufacturer of the lift), and RHI

Transportation, Inc. (transported the lift from Highlift to Drumm). 1 In return, Highlift

filed a third-party complaint against Drumm in its capacity as Plaintiffs’ employer,

alleging Count I for indemnification, Count II for breach of contract, and Count III for

negligence. Highlift now moves to amend its third-party complaint to add three more

claims against Drumm: Count IV for fraud, Count V for negligent misrepresentation,

and Count VI for promissory estoppel. Drumm opposes the motion.

                                                LAW

       Under Rule 15, the Court “should freely give leave [to amend] when justice so

requires.” Fed. R. Civ. P. 15(a)(2); see also Foman v. Davis, 371 U.S. 178, 182 (1962) (“. . .

this mandate is to be heeded.”). “The thrust of Rule 15 is . . . that cases should be tried

on their merits rather than the technicalities of pleadings.” Tefft v. Seward, 689 F.2d 637,

639 (6th Cir.1982). That said, the Court may deny leave to amend if “the amendment is

futile,” there is “lack of notice to adverse parties,” or there is evidence that “the movant

is acting in bad faith.” Val's Auto Sales & Repair, LLC v. Garcia, 367 F. Supp. 3d 613, 622

(E.D. Ky. 2019) (citing Foman, 371 U.S. at 182; Robinson v. Michigan Consol. Gas Co., 918

F.2d 579, 591 (6th Cir. 1990)).

                                            ANALYSIS

       Drumm primarily argues that Highlift’s Motion to Amend should be denied

because it would be futile, but also briefly references lack of notice and bad faith. Each
1Plaintiffs also named Valco Equipment, Ltd., and Valco Equipment, Inc., as Defendants, both of which
were subsequently voluntarily dismissed. (Doc. 8.)

                                                   2
  Case: 1:19-cv-00134-MWM Doc #: 56 Filed: 09/11/20 Page: 3 of 6 PAGEID #: 296




of these three arguments are discussed in turn below.

I. Futility

       Drumm first argues that Highlift’s Motion to Amend should be denied as futile

because the proposed claims “are not actionable in the absence of allegations

demonstrating justifiable reliance and damages,” specifically in light of the heightened

pleading standard of Rule 9(b). (Doc. 42.)

       A proposed amendment is futile if it could not withstand a Rule 12(b)(6) motion

to dismiss. Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000). To

survive a motion to dismiss, a complaint must contain “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “‘If

a proposed amendment is not clearly futile,’ however, then the court should allow the

amendment.” United States ex rel. Griffith v. Conn, No. CV 11-157-ART, 2015 WL

8682294, at *3 (E.D. Ky. Dec. 11, 2015) (Thapar, J.) (emphasis in original) (citing Wright &

Miller, 6 Fed. Prac. & Proc. Civ. § 1487 (3d ed.). However, claims of fraud and

misrepresentation are held to a higher pleading standard under Rule 9(b), which states

that such claims “must state with particularity the circumstances constituting [the]

fraud.” Fed. R. Civ. P. 9(b). The Sixth Circuit has interpreted Rule 9(b) to mean that—at

minimum—a plaintiff must: “(1) specify the statements that the plaintiff contends were

fraudulent, (2) identify the speaker, (3) state where and when the statements were

made, and (4) explain why the statements were fraudulent.” William Beaumont Hosp.

Sys. v. Morgan Stanley & Co., LLC, 677 F. App'x 979, 983 (6th Cir. 2017).

                                                3
  Case: 1:19-cv-00134-MWM Doc #: 56 Filed: 09/11/20 Page: 4 of 6 PAGEID #: 297




       Highlift has satisfied this standard. Highlift alleges that the underlying fraud

was Steve Hollo’s August 7, 2018 signature attesting that Drumm had “RECEIVED[ED]

INSTRUCTION IN THE SAFE OPERATION OF THE EQUIPMENT & KNOWS HOW

TO OPERATE SAID EQUIPMENT.” (Doc. 41-1.) Highlift also explains why it believes

this statement was fraudulent: “[a]ccording to Drumm’s Responses to Highlift’s

[Request for Admissions], those representations were false . . . Drumm now denies that

it received instruction in the safe operation of the subject lift.” (Id. at ¶¶ 35-6.)

       And contrary to Drumm’s argument, Highlift has sufficiently pled justifiable

reliance and damages, especially since the heightened pleading standard of Rule 9(b)

does not apply to damages. Hitachi Med. Sys. Am., Inc. v. Horizon Med. Grp., No.

5:07CV02035, 2008 WL 11380212, at *4 (N.D. Ohio Feb. 8, 2008) (“Under Rule 9(b),

however, Plaintiff is not required to allege damages with particularity in the

complaint.”). Regardless, Highlift’s asserted damages are the monetary amount that

they may ultimately be held liable for in this lawsuit. (Doc. 43.) As for justifiable

reliance, Highlift alleges that it relied on the representation that Drumm had received

instructions on how to safely operate the equipment. (Doc. 41-1.) Had Drumm not

made this representation, Highlift states that it would have either given Drumm

instructions on how to safely operate the lift or not leased it to them outright. (Doc. 43.)

But by relying on Drumm’s representation, Highlift may now suffer damages arising

from this lawsuit. (Id. & Doc. 41-1.)

       Accordingly, Highlift’s Motion to Amend is not futile because Highlift’s first

amended complaint satisfies the pleading requirements of Rule 9(b) and Rule 12.

                                               4
  Case: 1:19-cv-00134-MWM Doc #: 56 Filed: 09/11/20 Page: 5 of 6 PAGEID #: 298




II. Lack of Notice

       Drumm also argues that Highlift failed to provide sufficient notice because it

filed the Motion to Amend without informing Drumm of its intention to do so. But this

argument is without merit. On July 8, 2019, the Court entered a Calendar Order that

established the deadline to file a motion for leave to amend the complaint as December

1, 2019. (Doc. 39.) Drumm was thus provided notice—almost five months in advance—

that December 1, 2019 was the last chance for each party to file a motion to amend. It

should not have come as a surprise to Drumm when Highlift filed its Motion to Amend

on the date of the court-imposed deadline.

III. Bad Faith

       Drumm also suggests that Highlift’s Motion to Amend should be denied due to

bad faith by the moving party. Drumm contends that Highlift’s Motion to Amend is

“based upon nothing more than [Highlift’s] dissatisfaction with Drumm’s responses to

requests for admissions.” Accordingly, Drumm suggests that “[a]ny concerns or issues

Highlift may have with Drumm’s discovery responses are more appropriately

addressed through the discovery process and remedies therein.” But as Highlift

correctly counters, “[t]here is no ‘discovery’ vehicle by which Highlift could assert

newly-discovered claims against Drumm.” (Id.) According to Highlift, Drumm made

certain representations when they leased the lift at issue. But during discovery, Drumm

contradicted their previous representations. Although Highlift’s new claims certainly

stem from the discovery process, and the admissions produced therefrom, they

certainly cannot be resolved through the discovery process. Rather, they must be

                                             5
  Case: 1:19-cv-00134-MWM Doc #: 56 Filed: 09/11/20 Page: 6 of 6 PAGEID #: 299




resolved through litigation. Accordingly, the Court does not find that there was any

bad faith or “dilatory motive” on the part of Highlift.

                                     CONCLUSION

       For the reasons above, Highlift’s Motion to Amend (Doc. 41) is GRANTED.

Highlift is hereby ORDERED to file its Amended Complaint in the Court’s docket

within seven days of this Order. Once Highllift has filed its Amended Complaint,

Drumm shall have 21 days to file their responsive pleadings.

       Additionally, Drumm filed a motion for judgment on the pleadings with respect

to Count I of Highlift’s original third-party complaint. (Doc. 45.) But the parties

subsequently filed a stipulated dismissal of Count I. (Doc. 47.) Accordingly, Drumm’s

motion for judgment on the pleadings (Doc. 45) is DENIED AS MOOT.

       IT IS SO ORDERED.

                                                   UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF OHIO


                                             By:     /s/ Matthew W. McFarland
                                                   JUDGE MATTHEW W. McFARLAND




                                             6
